     Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 1 of 24




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


ARKANSAS TEACHER RETIREMENT SYSTEM,

     Plaintiff,
                                            20 Civ. 5615 (KPF)
             v.
                                            (caption continues on following
ALLIANZ GLOBAL INVESTORS U.S. LLC,          pages)
et al.,

     Defendants.


            JOINT REMOTE DEPOSITION PROTOCOL AND ORDER
      Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 2 of 24




RETIREMENT PROGRAM FOR EMPLOYEES OF
THE TOWN OF FAIRFIELD, et al.,

     Plaintiffs,
                                             20 Civ. 5817 (KPF)
             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,

     Defendants.


LEHIGH UNIVERSITY,

     Plaintiff,
                                             20 Civ. 7061 (KPF)
             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,

     Defendants.


TEAMSTER MEMBERS RETIREMENT PLAN,
et al.,

     Plaintiff,                              20 Civ. 7154 (KPF)
             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

     Defendants.


BLUE CROSS AND BLUE SHIELD ASSOCIATION
NATIONAL EMPLOYEE BENEFITS COMMITTEE,
                                             20 Civ. 7606 (KPF)
     Plaintiff,

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,
et al.,
      Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 3 of 24




     Defendants.


METROPOLITAN TRANSPORTATION
AUTHORITY DEFINED BENEFIT PENSION PLAN
MASTER TRUST, et al.,

     Plaintiffs,                             20 Civ. 7842 (KPF)

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

     Defendants.


CHICAGO AREA I.B. OF T. PENSION PLAN &
TRUST, et al.,

     Plaintiffs,

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC,           20 Civ. 7952 (KPF)
et al.,

     Defendants.



THE EMPLOYES’ RETIREMENT SYSTEM OF
THE CITY OF MILWAUKEE,

     Plaintiff,                              20 Civ. 8642 (KPF)

             v.

ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

     Defendants.

CHICAGO & VICINITY LABORERS DISTRICT
COUNCIL PENSION FUND AND CHICAGO &           20 Civ. 9478 (KPF)
VICINITY LABORERS DISTRICT COUNCIL
HEALTH & WELFARE FUND, et al.,
     Plaintiffs,
      Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 4 of 24




              v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

      Defendants.

THE BOARDS OF TRUSTEES FOR THE
CARPENTERS HEALTH AND SECURITY TRUST             20 Civ. 9479 (KPF)
OF WESTERN WASHINGTON AND FOR THE
GROUP INVESTMENT TRUST OF THE
CARPENTERS INDIVIDUAL ACCOUNT PENSION
TRUST OF WESTERN WASHINGTON, et al.,
      Plaintiffs,
              v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,

      Defendants.

PAUL SCHAEFER; ROBERT O’TOOLE; MARC
PARKER; BRIAN JORDAN; MARK JACOBS; AND           20 Civ. 9587 (KPF)
WILLIAM R. SEEHAFER, as trustees of the United
Food & Commerical Workers Unions & Employers
Mdwest Penion Fund, on behalf of the Plan,
      Plaintiffs,
              v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
      Defendants.

BOARD OF TRUSTEES OF THE
INTERNATIONAL BROTHERHOOD OF                     20 Civ. 10028 (KPF)
ELECTRICAL WORKERS, LOCAL NO. 38
PENSION FUND PENSION PLAN,
      Plaintiffs,
              v.
ALLIANZ GLOBAL INVESTORS U.S. LLC, et al.,
      Defendants.

BLUE CROSS AND BLUE SHIELD
ASSOCIATION,                                     20 Civ. 10848 (KPF)
      Plaintiff,
              v.
     Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 5 of 24




ALLIANZ GLOBAL INVESTORS U.S. LLC,
     Defendant.
         Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 6 of 24




       This Joint Remote Deposition Protocol and Order (the “Remote Deposition Protocol”)

is submitted by the parties (each a “Party,” and collectively the “Parties”) in each of the above-

captioned related actions (together, the “Related Actions”) in accordance with Civil Case

Management Plan #1 entered by the Court on December 7, 2020 (the “Case Management Plan”)

and the Joint Discovery Plan and Order entered by the Court on January 26, 2021 (the “Discovery

Plan”). This Remote Deposition Protocol shall govern all depositions conducted remotely (each a

“Remote Deposition”) in each of the Related Actions along with the Case Management Plan, the

Discovery Plan, the Stipulation and Order Regarding ESI Protocol entered by the Court on

December 22, 2020 (the “ESI Protocol”) and the Stipulated Protective Order entered by the Court

on December 22, 2020 (the “Protective Order”). Should any conflict exist between this Remote

Deposition Protocol, the Discovery Plan, the ESI Protocol, or the Protective Order, the provisions

of this Remote Deposition Protocol shall prevail.

  I.   Contemplation of Remote Depositions

       Given the ongoing COVID-19 pandemic, the Parties agree that depositions will be

conducted remotely until it is safe to conduct them in-person. Except where inconsistent with this

Remote Deposition Protocol, the Federal Rules of Civil Procedure, the Local Rules of the United

States District Courts for the Southern and Eastern Districts of New York, and the Discovery Plan

shall apply.

 II.   General Provisions

       A.      Proceeding with a Remote Deposition

       The Parties shall follow the scheduling procedures set forth in Section II.A.2. of the

Discovery Plan. This Remote Deposition Protocol shall apply to any Remote Deposition in the

Related Actions, including depositions of non-parties. A copy of this Remote Deposition Protocol




                                                1
           Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 7 of 24




shall be attached to each non-party subpoena issued or served in the Related Actions requesting

deposition testimony. Nothing in this Remote Deposition Protocol shall otherwise affect the

deposition scheduling requirements of Section II.A.2 of the Discovery Plan.

          Even in the case of a Remote Deposition, a deponent shall have the right to receive in

person the confidential advice and assistance of counsel in: (i) preparing for the deposition and

(ii) defending the deposition. This Remote Deposition Protocol does not modify or abridge that

right in any way. The noticing Party’s choice to participate in a deposition remotely shall not be

reason to prevent or object to the defending counsel from defending the Remote Deposition in

person.

          The fact that a deposition was noticed to take place remotely, and was recorded remotely,

will not be grounds for preventing the remote deposition from being admitted at trial, subject to

all other objections, with the same effect as a deposition video that was recorded in-person.

          B.     Noticing a Remote Deposition

                 The notice of a Remote Deposition must comply with the requirements of Section

                 II.A.1 of the Discovery Plan, and must also specify: (i) that the deposition will be

                 taken remotely; and (ii) the identity of the vendor that the noticing Party has

                 retained to facilitate the Remote Deposition. At least two days prior to the

                 deposition the noticing party will specify: (i) additional software, if any, that will

                 be used during the deposition; and (ii) contact information (name, e-mail, and

                 telephone number) for an official or responsible employee of the vendor and any

                 other person(s) who have been appointed to provide technical support during the

                 Remote Deposition. The noticing Party shall promptly inform all Parties of any




                                                   2
         Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 8 of 24




               updates to the noticed videoconferencing platform that are implemented in the time

               between providing that information and the date of the Remote Deposition.

       C.      Procedures for Conducting a Remote Deposition

               1.      Any Remote Deposition shall comply with the following requirements:

                       a)      Remote Deposition Platform: The platform and system(s) used to

               take a Remote Deposition shall include high-quality and reliable video and audio

               streaming to all Participants1; full synchronization of audio and video with each

               other and with real-time transmission from the court reporter; and the capability for

               every Participant to be heard clearly by all other Participants even if another

               Participant is speaking (e.g., if an objection is being stated).

                       b)      Private, Quiet, and Secure Locations. Deponents must have access

               to a private, quiet, and secure room, where he or she will be uninterrupted and where

               confidentiality of the proceedings may be preserved at all times during which the

               Remote Deposition is being conducted on the record.

                       c)      Confidentiality/Security.    To ensure the confidentiality of the

               Remote Deposition and any exhibits used in connection therewith: (i) only those

               persons who are permitted pursuant to the Protective Order shall participate in,

               listen to, or view the Remote Deposition or exhibits; (ii) all Participants must be

               able to participate through a secure audio/video conferencing platform; and

               (iii) Participants must receive and maintain any exhibits securely. Additionally, in




1
  For purposes of this Remote Deposition Protocol, “Participants” are those who are essential for
a deposition, including the deponent, the deponent’s attorney(s), the attorney(s) taking the
deposition, attorney(s) for the Parties, the court reporter, the videographer, and any technician(s)
providing support services for the Remote Deposition.


                                                  3
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 9 of 24




    accordance with the procedures set forth in Section II.B.1.h of the Discovery Plan,

    in order to ensure that individuals not permitted to receive certain Protected

    Material (as defined in Section II.Q of the Protective Order) do not receive access

    to such material by virtue of their attendance at a Remote Deposition, the Parties

    agree that such individuals not permitted to receive “HIGHLY CONFIDENTIAL”

    information under the terms of the Protective Order shall be excluded from a

    Remote Deposition during periods of examination or testimony directed to or

    comprising any information or item designated “HIGHLY CONFIDENTIAL”

    under the terms of the Protective Order. Counsel questioning a deponent shall

    endeavor to ensure that Participants not authorized to receive “HIGHLY

    CONFIDENTIAL” material do not receive ”HIGHLY CONFIDENTIAL” material

    during the time counsel is questioning a deponent, and should take reasonable steps

    to exclude such individuals from periods of a deposition during which “HIGHLY

    CONFIDENTIAL” material is being discussed and to prevent Participants not

    authorized to receive “HIGHLY CONFIDENTIAL” information from accessing

    admitted deposition exhibits containing such information.

                   (1)    All Participants who connect to the audio/video platform

           must connect through a private, password protected network. Connection

           through a public Wi-Fi network is not permitted.

           d)      Connectivity. The deponent must have sufficient internet

    connectivity and bandwidth to support a video deposition. Such capacity shall be

    sufficient to ensure that when used with the deposition platform, there will be (i)

    high-quality video upload (from the deponent) and download (to other




                                     4
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 10 of 24




       Participants), (ii) no material time discrepancy between audio and video, and

       (iii) consistent connectivity, with no material disruptions.      Where practicable,

       defending counsel shall arrange a test of the deponent’s equipment with the

       deposition vendor using the planned system at least 48 hours in advance of the

       Remote Deposition. Any participating attorney may also request such an advance

       test for his or her own equipment and internet connection, and such requests shall

       be reasonably accommodated.

       2.      Consistent with Section II.A.5.b of the Discovery Plan, the Parties shall

provide names of all Participants to the Remote Deposition vendor to facilitate the Remote

Deposition. The vendor facilitating the Remote Deposition shall take commercially

reasonable steps to allow only authorized Participants to access the Remote Deposition, for

example, by using features such as a “waiting room.” Absent other agreement among the

parties, access to the Remote Deposition must be protected by the use of a password to

access the videoconference.      The password shall be provided in a separate e-mail

communication from the e-mail communication providing the platform link or address.

The vendor shall maintain lists of both all Participants authorized to attend and Participants

that did actually attend the Remote Deposition. Under no circumstances shall a person

attend any part of a deposition in person, or by any remote means such as telephone,

internet link-up, videoconference, or any other kind of remote-access communication,

without being identified on the record.

       3.      The Party noticing the Remote Deposition shall arrange for technical

support for the duration of the Remote Deposition, to be available to any Participant in the

event of technological issues.




                                          5
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 11 of 24




       4.      The vendor and/or court reporter shall provide a real-time transcript during

the Remote Deposition that shall be available to any Participant, upon a Participant’s

request and at the Participant’s own expense commensurate with the rates court reporters

typically charge for such services during an in-person deposition, via a feed that can be

accessed through the same device on which the video feed is being viewed or via a second

device. Absent a special need, the witness will not have access to or use the Realtime feed

from the court reporter at any time during the deposition.

       5.      The vendor’s software/application shall automatically alert the court

reporter if the deponent, the deponent’s attorney(s), the attorney(s) taking the deposition,

the attorney(s) for the Party of the deponent, or the court reporter are disconnected from

the Remote Deposition. The Parties agree to work cooperatively to resolve connectivity or

other issues that affect the Remote Deposition, such as issues relating to undue slowness,

a loss of either of video or audio or a mismatch between the audio and video feeds, and

shall stop the Remote Deposition if necessary to do so. Any time during which the Remote

Deposition is paused due to technical issues will not count against the seven (7)-hour time

limitation in Fed. R. Civ. P. 30(d)(1) or any time limitation agreed upon by the Parties

pursuant to Section II.B.2 of the Deposition Plan.

       6.      A videographer shall remotely capture the Remote Deposition video using

the best technological means available and make available a certified recording at the

customary charge for such services. The video recording shall be only of the deponent,

and only time on the record in the Remote Deposition shall be recorded.

       7.      If privileged information is disclosed during the Remote Deposition due to

a technical disruption, or to the extent any privileged conversation between a deponent and




                                         6
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 12 of 24




the deponent’s counsel is captured by a videoconferencing or other recording device, such

disclosure shall not be deemed a waiver of privilege. Similarly, to the extent “HIGHLY

CONFIDENTIAL” information is disclosed during the Remote Deposition due to a

technical disruption, such disclosure shall not under any circumstances be construed as an

admission that the material is not entitled to the full protections of the Protective Order.

       8.      The Remote Deposition Participants shall act in good faith and use their

best efforts to avoid speaking over one another. All non-speaking Participants, aside from

the witness and court reporter personnel, as necessary, will set their audio on “mute” when

the deposition is on the record.

       9.      The questioning attorney shall endeavor to wait until it is clear that a

question has been answered before interjecting or asking another question. Any system

and equipment used for a Remote Deposition must permit the defending attorney(s) or

other Participants to assert objections in real time.       If the defending attorney(s) or

Participants are unable to do so, the Remote Deposition shall be suspended until the

situation can be corrected. If any attorney is prevented from asserting a timely objection

on the record due to a technical disruption, that attorney should attempt to assert the

objection as soon as the technical disruption is corrected, but no later than before the

Remote Deposition ends, in which case it will be preserved as if it had been timely

presented and recorded.

D.     Authority of Court Reporter to Swear Deponent in Remotely

       1.      Any Remote Deposition shall be deemed to have been conducted before an

officer appointed or designated under Federal Rule of Civil Procedure 28(a) even if the

court reporter is not physically present with the deponent so long as the court reporter




                                          7
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 13 of 24




attends the Remote Deposition via the same remote means as the other Participants and so

long as all Participants (including the court reporter) can hear and be heard by all other

Participants at all times.

        2.      In the event that during the course of any Remote Deposition the court

reporter loses connectivity and is thus unable to transcribe any portion of the deposition in

real time, the Parties agree that the court reporter may thereafter use the video recording of

the Remote Deposition (if a complete video recording exists) to create a transcript of the

portion(s) of the deposition for which the court reporter lost connectivity.

E.      Exhibits

        1.      Full and complete copies of any documents that may be used as exhibits

during the deposition will be (i) transmitted in hard copy in advance of the deposition;

(ii) securely transmitted electronically either through the court reporting service’s or other

remote deposition platform during the course of the deposition, as such exhibits are marked

or through e-mail or FTP link; or (iii) some combination of the foregoing. Participants

agree not to open the transmittal package or in any way access those documents unless and

until specifically requested to do so by the attorney who is conducting the examination.

Participants agree not to access any individual hard copy document in the transmittal

package until such document is marked as an exhibit; Participants will not access or review

any hard copy documents included in the transmittal package that are not marked as

exhibits, and agree to destroy or return such documents at the conclusion of the deposition

without examining their contents. If hard copies are mailed or delivered, every recipient

of a mailed or delivered package shall keep the package sealed until the deposition begins




                                          8
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 14 of 24




and shall only unseal the package on the record, on video, and during the deposition when

directed to do so by the counsel taking the deposition.

               a)     If hard copies are to be used as exhibits during the Remote

       Deposition, one set of copies of the documents that may be market as exhibits will

       be sent to each of (a) an address for the deponent provided by deponent’s counsel;

       (b) one person identified as the deponent’s counsel, (c) one person identified as

       counsel for the Party of the deponent (if the deponent is an employee, former

       employee, or other designated representative of a Party), and (d) if the deponent is

       an employee, former employee, or other designated representative of Allianz

       Global Investors U.S. LLC or Blue Cross and Blue Shield Association National

       Employee Benefits Committee, the one person identified as counsel for Defendant

       Aon Investments USA Inc. Such documents shall be delivered by 12:00 PM (noon)

       ET one (1) business day before the date for which the Remote Deposition is noticed.

       Each exhibit shall be separated from the others in a clearly identifiable manner (e.g.,

       by numbered tabs) so that they can be readily located by the deponent and other

       Participants. Following completion of the Remote Deposition, the deponent will

       secure any physical copy exhibits that were used in the Remote Deposition in an

       envelope or box immediately following the Remote Deposition and will not alter

       any exhibit (mark up, remove pages, etc.) after the conclusion of the Remote

       Deposition. Participants shall store any exhibits in a secure location that protects

       confidentiality, in accordance with the Protective Order.

       2.      Deposition exhibits shall also be electronically transmitted to all

Participants via e-mail, FTP link or through the court reporting service’s or other secure




                                         9
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 15 of 24




remote deposition platform upon the marking or introduction of each exhibit that will

enable each Participant to (i) access and review the full content of each exhibit that is

marked; and (ii) review all exhibits previously marked or shown during the deposition at

any time during the deposition. No questions regarding an exhibit shall be asked until the

exhibit has been transmitted to all Participants.             Exhibits containing “HIGHLY

CONFIDENTIAL” information shall not be made available to any Participant not

authorized to receive such information.

        3.      The fact that a witness was provided with an electronic copy of an exhibit

shall not be a basis to object to the admissibility of that exhibit at trial.

        4.      This Remote Deposition Protocol neither restricts nor enlarges a deponent’s

right to review portions of a document other than those to which the noticing Party

specifically directs the deponent.

F.      Communications with the Witness

        1.      During live testimony on the record, attorneys shall not communicate in any

manner with the deponent in any way that cannot be heard or seen by all Participants to the

Remote Deposition. This includes private messages of any kind, including instant

messages, text messages, or “chats.” Such prohibition shall not affect the right of the

deponent and her/his attorney(s) to communicate in private off the record to the extent

otherwise permitted under the applicable rules and this Remote Deposition Protocol.

                a)      The witness, any counsel examining the witness, and any counsel

        defending the deposition shall be on video at all times, other than when the parties

        are off the record and have agreed to take a break. Likewise, any Participant




                                           10
Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 16 of 24




       physically present with the witness shall be on video at all times, other than when

       the parties are off the record and have agreed to take a break.

               b)        A deponent may consult privately with counsel during any time such

       consultation would be permissible if the Remote Deposition were taken live.

       During the Remote Deposition, reasonable breaks shall be allowed upon request of

       the deponent or the Participants.

G.     Modification by Agreement

       The requirements of this Remote Deposition Protocol may by modified with respect

to an individual deposition only upon agreement of all Parties participating in that

individual deposition.

H.     Reservation of Rights

       Any Party shall be entitled to oppose any procedure adopted for a Remote

Deposition insofar as it contends that protections provided herein, or their implementation

in a particular situation, are insufficient under the circumstances. Any Party wishing to

state such an objection shall give timely notice to other Parties, who shall meet and confer

about the objection and potential means of addressing it.         Nothing in this Remote

Deposition Protocol limits a Participant’s ability to seek judicial assistance, either before

or during a Remote Deposition.



IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: February 16, 2021




                                           11
       Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 17 of 24




/s/ Michael Blatchley                                /s/ Robert J. Giuffra, Jr.
Hannah Ross                                          Robert J. Giuffra, Jr.
Avi Josefson                                         Stephanie G. Wheeler
James Harrod                                         Kathleen Suzanne McArthur
Michael Blatchley                                    Ann-Elizabeth Ostrager
BERNSTEIN LITOWITZ BERGER                            Jacob M. Croke
AND GROSSMANN LLP                                    Hilary M. Williams
1251 Avenue of the Americas                          SULLIVAN & CROMWELL LLP
New York, NY 10020                                   125 Broad Street
Telephone: (212) 554-1400                            New York, New York 10004-2468
Facsimile: (212) 554-1444                            Telephone: (212) 558-4000
                                                     Facsimile: (212) 558-3588
Co-Counsel for Plaintiff Arkansas Teacher
Retirement System                                    Counsel for Defendant Allianz Global
                                                     Investors U.S. LLC
Counsel for Plaintiff Employes’ Retirement
System of the City of Milwaukee; Chicago &
Vicinity Laborers’ District Council Pension
Fund and the Chicago & Vicinity Laborers’
District Council Health & Welfare Fund, and
Catherine Wenskus, Administrator; The Boards         /s/ Robert A. Skinner
of Trustees for the Carpenters Health and            Robert A. Skinner
Security Trust of Western Washington and for         Amy D. Roy
the Group Investment Trust of the Carpenters         Mary Elizabeth Brust
Individual Account Pension Trust of Western          Cole A. Goodman
Washington and Carpenters Retirement Trust           ROPES & GRAY LLP
of Western Washington                                Prudential Tower
                                                     800 Boylston
                                                     Boston, MA 02199
/s/ Fredric S. Fox                                   Telephone: (617) 951-7000
Fredric S. Fox                                       Facsimile: (617) 951-7050
Donald R. Hall
Melinda Campbell                                     Co-Counsel for Defendant Allianz Global
Aaron Schwartz                                       Investors U.S. LLC
KAPLAN FOX & KILSHEIMER LLP
850 Third Avenue, 14th Floor
New York, NY 10022
Telephone: (212) 687-1980
Facsimile: (212) 687-7714

Co-Counsel for Plaintiff Arkansas Teacher
Retirement System

Co-Counsel for Plaintiffs Chicago Area I.B of
T. Pension Plan & Trust and Local 703 I.B. of



                                                12
       Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 18 of 24




T., Grocery and Food Employees’ Pension
Plan & Trust



/s/ David S. Golub                                   /s/ Richard Werder
David S. Golub                                       Richard Werder
Steven L. Bloch                                      Michael Liftik
Ian W. Sloss                                         Renita Sharma
SILVER GOLUB & TEITELL LLP                           Andrew Marks
184 Atlantic Street                                  QUINN EMANUEL URQUHART &
Stamford, CT 06901                                   SULLIVAN LLP
Telephone: (203) 325-4491                            51 Madison Avenue
Facsimile: (203) 325-3769                            22nd Floor
                                                     New York, NY 10010
Counsel for Plaintiffs Retirement Program for        Telephone: (212) 849-7000
Employees of the Town of Fairfield and               Facsimile: (212)-849-7100
Retirement Program for Fairfield Police and
Firemen’s Retirement System                          Counsel for Defendant Aon Investments USA
                                                     Inc. f/k/a Aon Hewitt Investment Consulting,
                                                     Inc.

 /s/ Jonathan L. Hochman                             /s/ Andrew L. Margulis
Jonathan L. Hochman                                  Andrew L. Margulis
Matthew A. Katz                                      ROPERS MAJESKI PC
Jenny C. Gu                                          750 Third Avenue, 25th Floor
SCHINDLER COHEN & HOCHMAN LLP                        New York, NY 10017
100 Wall Street, 15th Floor                          Telephone: (212) 668-5927
New York, NY 10005                                   Facsimile: (212)-668-5929
Telephone: (212) 277-6300
Facsimile: (212) 277-6333                            Counsel for Defendant Steadfast Insurance
                                                     Company
Counsel for Plaintiff Lehigh University




                                                13
       Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 19 of 24




/s/ William C. Fredericks
William C. Fredericks
(wfredericks@scott-scott.com)
Donald A. Broggi (dbroggi@scott-scott.com)
Zachary M. Vaughan
(zvaughan@scott-scott.com)
SCOTT + SCOTT ATTORNEYS AT LAW
LLP
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Telephone: (212) 223-6444
Facsimile: (212) 223-6334

Counsel for Plaintiff Teamster Members
Retirement Plan f/k/a GCIU Inter-Local
Pension Plan




                                             14
       Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 20 of 24




/s/ Daniel Z. Goldman
Daniel Z. Goldman (dgoldman@pkbllp.com)
PETRILLO KLEIN & BOXER LLP
655 Third Avenue, 22nd Floor
New York, NY 10017
Telephone: (212) 370-0330


/s/ Sean W. Gallagher
Sean W. Gallagher
Adam L. Hoeflich
Mark S. Ouweleen
Abby M. Mollen
Nicolas L. Martinez
Dawson K. Robinson
BARTLIT BECK LLP
54 West Hubbard Street, Suite 300
Chicago, IL 60654
Telephone: (312) 494-4400

Counsel for Plaintiffs Blue Cross and Blue
Shield Association National Employee Benefits
Committee and Blue Cross and Blue Shield
Association

/s/ Anthony F. Shelley
Anthony F. Shelley
MILLER & CHEVALIER CHARTERED
900 Sixteenth Street N.W.
Black Lives Matter Plaza
Washington, DC 20006
Telephone: (202) 626-5924

Co-Counsel for Plaintiff Blue Cross and Blue
Shield Association National Employee Benefits
Committee




                                            15
       Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 21 of 24




/s/ Javier Bleichmar
Javier Bleichmar
George N. Bauer
BLEICHMAR FONTI & AULD LLP
7 Times Square, 27th Floor
New York, New York 10036
Telephone: (212) 789-1340
Facsimile: (212) 205-3960


/s/ Regina Calcaterra
Regina Calcaterra
Justin Teres
CALCATERRA POLLACK LLP
1140 Avenue of the Americas, 9th Floor
New York, New York 10036
Telephone: (212) 899-1760

Counsel for Plaintiffs Metropolitan
Transportation Authority Defined Benefit
Pension Plan Master Trust, Manhattan and
Bronx Surface Transit Operating Authority
Pension Plan, and Metropolitan
Transportation Authority Other
Postemployment Benefit Plan




                                            16
       Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 22 of 24




/s/ Scott F. Hessell
Scott F. Hessell
John Bjork
Ashima Talwar
Sperling & Slater, P.C.
55 West Monroe Street, Suite 3200
Chicago, Illinois 60603
Telephone: (312) 641-3200

Co-Counsel for Plaintiffs Chicago Area I.B of
T. Pension Plan & Trust and Local 703 I.B. of
T., Grocery and Food Employees’ Pension
Plan & Trust


/s/ Kenneth A. Wexler
Kenneth A. Wexler
WEXLER WALLACE LLP
55 West Monroe, Suite 3300
Chicago, Illinois 60603
Telephone: (312) 346-2222

 Mark J. Tamblyn
 WEXLER WALLACE LLP
 333 University Avenue, Suite 200
 Sacramento, California 95825
 Telephone: (916) 565-7692

/s/ Justin S. Brooks
Justin S. Brooks
GUTTMAN, BUSCHNER & BROOKS PLLC
119 Coulter Ave., Suite 211
Ardmore, Pennsylvania 19003
Telephone: (610) 547-9556

Elizabeth H. Shofner
GUTTMAN, BUSCHNER & BROOKS PLLC
41-30 46th Street, Apt. 1-0
Sunnyside, New York 11104
Telephone: (202) 800-3001

Reuben A. Guttman
GUTTMAN, BUSCHNER & BROOKS PLLC
2000 P Street, N.W., Suite 300
Washington, D.C. 20036


                                                17
       Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 23 of 24




 Telephone: (202) 800-3001

 /s/ Jonathan D. Karmel
 Jonathan D. Karmel
 KARMEL LAW FIRM
 221 N. La Salle Street, Suite 1550
 Chicago, Illinois 60601
 Telephone: (800) 459-6264

 Attorneys for Plaintiffs Paul Schaefer, Robert
 O’Toole, Marc Parker, Brian Jordan, Mark
 Jacobs, and William R. Seehafer, as trustees
 of the United Food & Commercial Workers
 Unions & Employers Midwest Pension Fund,
 on behalf of the Plan



cc: Counsel of Record (by ECF)




                                              18
          Case 1:20-cv-10848-KPF Document 38 Filed 02/17/21 Page 24 of 24




The Clerk of Court is directed to docket this Order in case numbers
20-cv-5615, 20-cv-5817, 20-cv-7061, 20-cv-7154, 20-cv-7606, 20-cv-7842,
20-cv-7952, 20-cv-8642, 20-cv-9478, 20-cv-9479, 20-cv-9587, 20-cv-10028,
and 20-cv-10848.

Dated:    February 17, 2021                  SO ORDERED.
          New York, New York




                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE




                                        19
